IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA |

SAVANNAH DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
4:19CR51

Vv.

KHALIL DEMONTE MURPHY,

Sia eee ae ees ese

Defendant.

ORDER

Counsel in the above-captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

SO ORDERED, this /¥- Vf day of June, 2019.

[Atoka lan

GARISTOPHER L. RAY
UNITED STATES oe JUDGE
SOUTHERN DISTRICT OF GEORGIA
